Citation Nr: 1706776	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-34 018	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected pelvic inflammatory disease (PID) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1978 to August 1994.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which, in part, granted service connection for pelvic inflammatory disease (PID) and assigned a noncompensable evaluation.

In June 2015, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Thereafter, in a decision issued in October 2015, the Board, in part, assigned an initial evaluation of 10 percent, but not more, for the service-connected PID.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the parties filed a Joint Motion for Partial Remand.  A September 2016 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision that declined to refer the appellant's claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and that matter was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board's denial of an initial schedular evaluation in excess of 10 percent was not appealed by the Veteran.

The Board notes that the issues of entitlement to compensable evaluations for the bilateral hearing loss and right finger laceration and entitlement to service connection for vertigo, a skin disorder and a right knee disorder were recertified to the Board but not yet received at the Board according to VACOLS.  In any event, these issues are potentially inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

In the September 2016 Joint Motion for Partial Remand, the parties found that, in the October 2015 decision, the Board failed to provide adequate reasons and bases to support its decision that consideration for an extraschedular rating for PID was not warranted because the schedular evaluation was adequate.  It was found that the Board did not address the appellant's symptoms of fever, sweating, nausea, vomiting and urinary incontinence.  The Joint Motion for Partial Remand indicated that the Board must consider the nature and severity of the Veteran's symptoms in determining whether referral for extraschedular consideration is warranted for her PID disability.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  As such, the Board finds that there must be a determination as to whether the Veteran's symptoms due to her service-connected PID disability are not contemplated by the rating criteria, including her complaints of pain, fever, sweating, nausea, vomiting and urinary incontinence.  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Therefore, on remand, consideration of referral to the Director of Compensation Service for extraschedular rating should be accomplished.

Finally, on remand, all VA records dated from December 2010 onward must be obtained and associated with the claims file.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain VA medical treatment records from the VA Medical Center in Muskogee and the VA outpatient clinic in Tulsa dated since December 2010, and associate them with the claims file.  

2.  Thereafter, afford the Veteran a VA examination and obtain an opinion regarding the nature of the Veteran's PID.  The file [i.e., any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  After conduction of the examination, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of pain is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

(2) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of fever is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

(3) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of sweating is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

(4) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of nausea is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

(5) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of vomiting is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

(6) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's complaint of urinary incontinence is a symptom of her (a) PID disability or (b) with another service-connected disability such as irritable bowel syndrome or (c) with some nonservice-connected condition?

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should consider whether this case should be forwarded to the Director, Compensation Service for consideration of the assignment of an increased rating for the PID disability on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).

4.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

